NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ANTONIO CARLOS BATISTA DA SILVA, VANIA
GONCALVES DA SILVA, AND LUCAS GONCALVES
DA SILVA,
Petitioners,
V.
ERIC HOLDER, ATTORNEY GENERAL,
Responclent.
2012-3003
On petition for review of an order of the Board of Im-
migration Appea1s, Agency No. AO88-620-740, AO88-62()-
741, and-AO88-620-742.
Before LOURIE, PROST, and MO0RE, Circuit Judges.
PER CUR1AM.
ORDER
The parties were directed to show cause why this peti-
tion for review of an order of the B0ard of Immigration
Appea1s should not be transferred the United States
Court of Appea1s for the E1eventh Circuit. The govern-
ment responded and argued that the petition should be
transferred; Petitioners did not respond.

DA SILVA V. HOLDER 2
Pursuant to 8 U.S.C. § 1252(b)(2), a petition for re-
view of an order of the Board of Immigration Appeals
"shall be Eled with the court of appeals for the judicial
circuit in which the immigration judge completed the
proceedings.” The removal proceedings at issue in this
case were conducted in Miami, F1orida. Thus, we transfer
to the E1eventh Circuit.
Accordingly,
IT ls ORDERED THAT:
This petition is transferred to the Eleventh Circuit
pursuant to 28 U.S.C. § 1631.
FoR THE CoURT
FEB 05 2913 /S/ Jan H@rba1y
Date J an H0rbaly
Clerk `
cc: Antonio Car1os Batista Da Si1va
Vania Goncalves Da Silva
Lucas Goncalves Da Silva
Jeanne E. Davids0n, Esq.
Office of I1nmigration Litigation, Appellate Section,
P.O. Box 8l78, Ben Franklin Station, Washington, DC
20044
Eric Holder, Esq.
DHS/ICE Office Of Chief Counsel, Mia, 333 South
Miami Ave., Suite 200, Miami Fl 33130
Jeffery R. Leist, Esq.
s25
FILED
U.S. COUHT 015 APPEALS FOR
THE FEDERAL CIRCUlT
FEB 06 2012
JAN HOBBALV
CLERK